
	

115 S535 IS: To amend the Water Infrastructure Improvements for the Nation Act to make applicable to the State of South Dakota a provision relating to certain Bureau of Reclamation permit fees.
U.S. Senate
2017-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 535
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2017
			Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Water Infrastructure Improvements for the Nation Act to make applicable to the State
			 of South Dakota a provision relating to certain Bureau of Reclamation
			 permit fees.
	
	
 1.Bureau of Reclamation Dakotas Area Office permit fees for cabins and trailersSection 3601 of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322) is amended by inserting or the State of South Dakota after North Dakota.
		
